Blackburn, Chief Judge.
Following a jury trial, Russell Mason appeals his conviction for violation of the Georgia Controlled Substances Act, contending that the evidence was insufficient to support the verdict. For the reasons set forth below, we affirm.
On appeal from a criminal conviction, the evidence is construed in the light most favorable to the verdict of guilt, and the presumption of innocence no longer applies. An appellate court does not weigh the evidence or judge the credibility of the witnesses, but only determines whether the adjudication of guilt is supported by sufficient competent evidence.
Bohannon v. State.1 Viewed in the light most favorable to support the verdict, the jury was authorized to find that on May 17, 2000, uniformed officers Travis Fox and Kristopher Hutchens were on general patrol in a marked vehicle in an area of Clayton County known for high drug use. The officers saw Mason sitting on a wall; he was holding a small object in his hands. Officer Hutchens stopped the car approximately ten to fifteen feet from Mason, and both officers exited the vehicle. When Mason heard the car doors close, he looked over, saw the officers, and ran from them. Both officers ordered him to stop, but he continued to run. As the officers rounded the comer of a building, they both saw Mason toss an object, which appeared to be a small blue baggie, into the weeds. Officer Fox, only a few feet behind Mason, again ordered him to stop, and Mason, after going a few feet farther, stopped, turned, and approached Officer Hutchens. Officer Fox, who had visually tracked the object which Mason had thrown, went to the spot where the object had landed and found, on top of the kudzu, a small blue baggie containing three rocks of crack cocaine. We find ample evidence from which a rational trier of fact could have concluded beyond a reasonable doubt that Mason was guilty of the offense with which he was charged. Jackson v. Virginia.2

Judgment affirmed.


Pope, P. J., and Mikell, J., concur.

Robert E. Keller, District Attorney, Adrian Britt, Assistant District Attorney, for appellee.

 Bohannon v. State, 208 Ga. App. 576 (1) (431 SE2d 149) (1993).


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).